DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “an adjustment member…in order to adjust said second clamping device by means of said transition element” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 3-4, the adjustment member (31) is comprised of members (18 and 19) which slide or adjust relative to one another.  Due to the shape of the members (18 and 19), their relative sliding movement would also cause vertical movement between them depending on the degree in which they are adjusted.  However, it is unclear how this adjustment adjust said second clamping device via the transmission element (31).  It does not appear as though adjusting the wedge surfaces (18 and 19) relative to one another would actuate or release the second clamping device (20) by moving the position of member (22) and the specification does not appear to refer to that instance.  Therefore, it is unclear what the Applicant is referring to and appropriate clarification is requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein US 6082685 (hereinafter Hein).
Re. Cl. 1, Hein discloses: Tripod (tripod, Col. 2, Lines 5-7) for video-photographic equipment, comprising: - at least one leg (Fig. 1a) that can be telescopically extended between a retracted configuration and an extended configuration (see Fig. 1a, Col. 2, Lines 30-34) and comprises a first section (T1, Fig. 1a), a second section (T2, Fig. 1a) that engages with said first section so as to slide axially (see Fig. 1), and a third section (T3, Fig. 1a) that engages with said second section so as to slide axially (see Fig. 1); a first clamping device (16, Fig. 1a-b) that is provided between said first section and said second section for clamping or releasing the relative axial sliding motion of said first section with respect to said second section (see Fig. 1a and 4a-b, by clamping onto different parts of 14s, the relative axial sliding is enables/prevented), - a second clamping device (18, Fig. 1a-b)  that is provided between said second section and said third section (see Fig. 1b) for clamping or releasing the relative axial sliding motion of said second section with respect to said third section (see Fig. 1a-b, and 4a-b, by clamping onto different parts of 14s, the relative axial sliding is enables/prevented) a control element (40, Fig. 4a-b) that is connected to said first clamping device (see Fig. 1a-b and 4a-b) in order to control the clamping or the releasing of said first clamping device (see Fig. 4a as being clamped and 4b as being released), - a transmission element (42, Fig. 1b) that connects said first and said second clamping device in such a manner that the movement of said first clamping device causes said second clamping device to move in a similar manner such that the first and second clamping devices are simultaneously clamped and released (Col. 3, Lines 26-30), and an adjustment member (spring 32, Fig. 4a) for said second-2-Applicant: VITEC IMAGING SOLUTIONS S.P.A.Application No.: Not Yet Known clamping device (see Fig. 1a-b and 4a-b, the springs 32 would function to cause 16, and therefore 18 due to its connection with 16 via 42 away from the tubes 20), which is provided at said first clamping device (see Fig. 1a-b and 4a-b) in order to adjust said second clamping device by means of said transmission element (see Fig. 1a-b and 4a-b, the springs 32 would function to cause 16, and therefore 18 due to its connection with 16 via 42 away from the tubes 20). 
Re. Cl. 2, Hein discloses: said first clamping device is mounted on said second section (see Fig. 1a-b) and comprises a first runner (28, Fig. 4a-b) that is movable away from and towards said first section (towards and away from 14 as shown in Fig. 4a-b) in order to clamp or release the relative sliding motion thereof (see Fig. 4a-b), and a first actuator (38, Fig. 4a-b) that is connected to said control element (see Fig. 4a-b) and to said first runner (see Fig. 4a-b) such that said first runner is moved away from and towards said first section when said first actuator is moved away from said control element (see Fig. 4a-b).
Re. Cl. 3, Hein discloses: said second clamping device is mounted on said second section (see Fig. 1a-b) and comprises: - a second runner (28, Fig. 4a on lower lock 18) that is movable away from and towards said third section in order to clamp or release the relative sliding motion thereof (see Fig. 1a-b and 4a-b, the second member 18 functions in the same manner as the first member 16 as discussed in Col. 2, Lines 56-58), and a second actuator (38, Fig. 1a-4b but located on 18) that is connected to said second runner and to said transmission element such that said second runner is moved away from and towards said third section when said second actuator is moved by said transmission element (see Fig. 3-4b; Col. 3, Lines 26-33).
Re. Cl. 4, Hein discloses: said second runner is moved away from and towards said third section following an oscillatory movement of said second actuator that is brought about by the movement of said transmission element (Col. 3, Lines 26-33).
Re. Cl. 5, Hein discloses: said transmission element is connected to said first actuator such that an oscillatory movement of said first actuator causes said transmission element to move and said second actuator to consequently oscillate (Col. 3, Lines 26-33).
Re. Cl. 6, Hein discloses: said adjustment member is provided to move said first clamping device with respect to said second section (see Fig. 4a-b, moves 28 relative to T2).
Re. Cl. 11, Hein discloses: said second section comprises at least one tube (20s, Fig. 1a-b) and said transmission element extends inside said at least one tube between said first clamping device and said second clamping device (Col. 3, Lines 32-33).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brady US 2018/0252354, Hein US 5887835, Hein US 2010/0282921, Johnson US 6286795, Sherwin US 2001/0010764 and Steyn US 7178767 disclose other known tripod arrangements which have first and second clamping devices that are linked together to work simultaneously and are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632